 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS MIGUEL GONZALEZ,                             No. 1:18-cv-00039-DAD-JDP (HC)

12                       Petitioner,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14    MICHAEL SEXTON,                                   RESPONDENT’S MOTION TO DISMISS

15                       Respondent.                    (Doc. Nos. 8, 19)

16

17           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) On March 13, 2018, respondent moved to dismiss

19   the pending petition arguing that it was untimely filed. On January 4, 2019, the assigned

20   magistrate judge issued findings and recommendations recommending that respondent’s motion

21   to dismiss be denied. (Doc. No. 19.) Those findings and recommendations were served on the

22   parties and provided notice that any objections thereto were to be filed within fourteen days of

23   service. (Id.)

24           On January 22, 2019, the magistrate judge granted respondent an extension of time to file

25   objections to the findings and recommendations. (Doc. No. 21.) To date, respondent has not

26   objected to the findings and recommendations, and the time period for doing so has expired.

27   /////

28   /////
                                                        1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 3   magistrate judge’s findings and recommendation are supported by the record and proper analysis.

 4          Accordingly:

 5               1. The findings and recommendations issued on January 4, 2019 (Doc. No. 19) are

 6                  adopted in full;

 7               2. Respondent’s motion to dismiss (Doc. No. 8) is denied;

 8               3. The Clerk of the Court is directed to amend the caption to identify Michael Sexton,

 9                  rather than “On Habeas Corpus,” as the respondent in this action; and

10               4. The matter is referred back to the assigned magistrate judge for further

11                  proceedings.

12   IT IS SO ORDERED.
13
        Dated:     March 2, 2019
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
